Exhibit 10.64

 

EXECUTION COPY

 

 

LICENSE AGREEMENT

 

Dated April 21, 2004

 

between

 

ADVANCED MICRO DEVICES, INC.,

 

AMD FAB 36 HOLDING GMBH,

 

and

 

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG



--------------------------------------------------------------------------------

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) dated as of April 21, 2004 is between:

 

(1) Advanced Micro Devices, Inc., a corporation organized and existing under the
laws of the State of Delaware, United States of America, with its principal
place of business at One AMD Place, Sunnyvale, California 94088, United States
of America (“AMD Inc.”);

 

(2) AMD Fab 36 Holding GmbH, a Gesellschaft mit beschränkter Haftung organized
and existing under the laws of Germany and registered in the Commercial Register
of the Dresden County Court, HRB 21270 (“AMD Fab 36 Holding”); and

 

(3) AMD Fab 36 Limited Liability Company & Co. KG, a Kommanditgesellschaft
organized and existing under the laws of Germany and registered in the
Commercial Register of the Dresden County Court, HRA 5255 (“AMD Fab 36 KG”).

 

RECITALS

 

WHEREAS, AMD Fab 36 KG is a majority-owned “Subsidiary” (such and other
capitalized terms having the meanings assigned thereto in Section 1 below) of
AMD Fab 36 Holding, which in turn is a wholly-owned Subsidiary of AMD Inc.;

 

WHEREAS, AMD Inc., AMD Fab 36 Holding and AMD Fab 36 KG are currently involved
in the initial planning stages of a project pursuant to which AMD Fab 36 KG will
construct, own and operate a manufacturing plant to manufacture Wafers using
high-volume semiconductor wafer fabrication processes, to be located in Dresden,
Germany (referred to as the “Plant”); and

 

WHEREAS, AMD Inc. and AMD Fab 36 Holding are entering into an AMD Fab 36 Holding
Cost Plus Reimbursement Agreement (as amended, supplemented or otherwise
modified from time to time, the “AMD Fab 36 Holding Cost Plus Reimbursement
Agreement”), pursuant to which, among other things, AMD Inc. will agree to
purchase from AMD Fab 36 Holding, and AMD Fab 36 Holding will agree to supply on
an exclusive basis to AMD Inc., all Products as are ordered from time to time by
AMD Inc. from AMD Fab 36 Holding, in each case on the terms and conditions of
the AMD Fab 36 Holding Cost Plus Reimbursement Agreement; and

 

WHEREAS, concurrently herewith, AMD Fab 36 Holding and AMD Fab 36 KG are
entering into an AMD Fab 36 Cost Plus Reimbursement Agreement (as amended,
supplemented or otherwise modified from time to time, the “AMD Fab 36 Cost Plus
Reimbursement Agreement”; together with the AMD Fab 36 Holding Cost Plus
Reimbursement Agreement, the “Cost Plus Reimbursement Agreements”), pursuant to
which, among other things, AMD Fab 36 Holding will agree to purchase from AMD
Fab 36 KG, and AMD Fab 36 KG will agree to manufacture and sell to AMD Fab 36
Holding, on an exclusive basis, such Products, all on the terms and conditions
of the AMD Fab 36 Cost Plus Reimbursement Agreement; and



--------------------------------------------------------------------------------

WHEREAS, AMD Inc. and AMD Fab 36 KG will jointly own the Developed Intellectual
Property I subject to the conditions contained herein; and

 

WHEREAS, concurrently herewith, AMD Fab 36 KG is entering into that certain Loan
Agreement (the “Loan Agreement”) among Dresdner Bank Luxembourg SA, as Agent
(the “Agent”), Dresdner Bank AG, as Security Agent (the “Security Agent”) and
certain other financial institutions named in the Loan Agreement, pursuant to
which such institutions will make loans from time to time to AMD Fab 36 KG on
the terms and conditions set forth therein; and

 

WHEREAS, the limited partnership interest held by AMD Inc. and the AMD Companies
in AMD Fab 36 KG and all or substantially all of AMD Fab 36 KG’s property and
assets are being pledged as security for the full and timely performance by AMD
Fab 36 KG of all of its obligations under the Loan Agreement, and the parties
wish to clarify certain questions relating to the ownership of various
intellectual property used in the operation of the Plant and/or developed by AMD
Fab 36 KG and to identify certain permitted uses of the Plant and such
intellectual property following termination of the Service Agreements.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

Section 1. Definitions. The following terms shall, unless the context requires
otherwise, have the respective meanings assigned to them as follows:

 

(a) “Affiliate” means, with respect to any Person, a Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
other Person; and, for purposes of this definition, the concept of “control,”
with respect to any Person, signifies the possession of the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, the possession of voting rights, by
contract, or otherwise; provided that FASL shall be deemed to be an Affiliate of
AMD Inc. for purposes of this Agreement.

 

(b) “Agent” means Dresdner Bank Luxembourg SA, as Agent under the Loan
Agreement, including any successor to Dresdner Bank Luxembourg SA, in that
capacity.

 

(c) “AMD Companies” means the Subsidiaries of AMD Inc. other than AMD Fab 36 KG.

 

(d) “AMD Fab 36 KG Persons” means the directors, officers, employees,
self-employed consultants or sub-contractors, and agents of AMD Fab 36 KG.

 

(e) “Banks” means, collectively, the Agent, the Security Agent, and the other
financial institutions named in the Loan Agreement.

 

(f) “Beneficiary” shall mean each of the Banks, any receiver appointed to
operate the Plant and any third party purchaser of all of the partnership
interests held by the AMD Companies in, or substantially all of the assets of,
AMD Fab 36 KG.

 

-2-



--------------------------------------------------------------------------------

(g) “Confidential Information” means confidential technical information relating
to the Proprietary Product Know-how or to the design, manufacture, use and sale
of Products and Improvements as well as other non-public business information
relating to AMD Inc. and the AMD Companies, including, but not limited to,
non-public business plans, marketing plans, sales data and customer lists;
provided that such information is of a nature that would be treated by a
reasonable recipient under arms-length circumstances as confidential, regardless
of whether provided in writing or orally.

 

(h) “Design Activity” means the activities of AMD Fab 36 KG to provide the
Services, including without limitation to research, design and develop custom
circuits, schematics and layouts and such other activities as shall from time to
time be requested of it by the AMD Inc. or AMD Fab 36 Holding.

 

(i) “Developed Intellectual Property” means all intellectual property,
including, but not limited to, Developed Intellectual Property I, ideas,
conceptions and inventions (whether or not patentable, reduced to practice or
made the subject of a pending patent application), copyrights (whether or not
registered), copyrighted or copyrightable works, mask works or registrations
thereof, software, semi-conductor topography rights, know-how, trade secrets,
manufacturing and production processes and techniques, research and development
information and other confidential technical information, which intellectual
property was made, conceived or actually or constructively reduced to practice
prior to the occurrence of a Trigger Event, to the extent such intellectual
property was developed wholly or partially by AMD Fab 36 KG or an AMD Fab 36 KG
Person for AMD Fab 36 KG.

 

(j) “Developed Intellectual Property I” means Developed Intellectual Property
including show-how, methods, techniques, procedures, formulations, formulae,
assembly, installation, technical information, technical specifications,
equipment requirements, writings, plans, drawings, equipment, descriptions,
systems, toolings, software, data, copyrightable material, trade secrets,
inventions (whether patentable or not), improvements, developments and
discoveries relating to the fabrication and manufacture of products and that are
not specific to Products or Improvements, the cutting and sorting of the
individual circuits or die on such products and the packaging of such die, which
knowledge and information, or any part thereof: (i) derives independent economic
value from not being known to, and not being readily ascertainable by proper
means of, other Persons who can obtain economic value from its disclosure; and
(ii) is the subject of efforts that would be reasonable under arms-length
circumstances to maintain its secrecy. Under no circumstances will Developed
Intellectual Property I include knowledge or information that is specific to
Products or to AMD Inc. customers or operations.

 

(k) “Employee Invention Law” means the German act on employee inventions dated
as of July 25, 1957, as amended from time to time, or any other act or statute
replacing the act on employee inventions.

 

-3-



--------------------------------------------------------------------------------

(l) “FASL” means FASL LLC, a limited liability company organized under the laws
of Delaware, the members of which are Subsidiaries of AMD Inc. and Fujitsu
Limited.

 

(m) “Improvements” means any and all developments, enhancements, improvements,
upgrades, modifications, updates (including error corrections), translations and
derivative works developed prior to the termination of this Agreement which are
specific to Products.

 

(n) “Information Residuals” means all information which (i) is remembered by an
AMD Fab 36 KG Person after having been exposed thereto in connection with his or
her duties at AMD Fab 36 KG either before or during the term of the AMD Fab 36
Cost Plus Reimbursement Agreement, and (ii) pertains to the general operation,
calibration, configuration and functionality of the equipment, facilities and
fixtures in the Plant or pertains to the processes, methods, techniques and
materials used in connection with the manufacture of semiconductor products;
provided, however, that Information Residuals shall not include any specific
design aspects of the Products (or any part thereof), nor shall it include any
Proprietary Product Know-how.

 

(o) “Loan Agreement” has the meaning set forth in the Recitals hereof, as may be
amended, supplemented or otherwise modified from time to time.

 

(p) “Loan Agreement Termination Date” means the first day on which (i) no
obligations of AMD Fab 36 KG are then owing under the Loan Agreement and all
principal of and accrued interest on any loans under the Loan Agreement have
been paid or repaid (as the case may be) in full, and (ii) the Banks have no
further commitments of any kind to extend credit to AMD Fab 36 KG under the Loan
Agreement.

 

(q) “Management Services Agreement” means that certain Master Services Agreement
dated as of October 31, 2003, among AMD Inc., AMD Fab 36 Holding, AMD Saxony
Limited Liability Company & Co. KG and AMD Fab 36 KG, as such agreement may be
further amended, supplemented or otherwise modified from time to time.

 

(r) “Non-Proprietary Know-how” means all knowledge and information relating to
the design, manufacture, use and sale of semiconductor products which does not
constitute Proprietary Product Know-how or Confidential Information.

 

(s) “Person” means an individual, partnership, joint venture, trustee, trust,
corporation, unincorporated association or other entity, or a government, state
or agency or political subdivision thereof.

 

(t) “Plant” means the “Plant” as that term is defined in the AMD Fab 36 Cost
Plus Reimbursement Agreement.

 

(u) “Post License Agreement AMD Fab 36 KG Developed Improvements” means any and
all improvements to the Developed Intellectual Property, which are made,
conceived or actually or constructively reduced to practice by AMD Fab 36 KG
after the occurrence of a Trigger Event.

 

-4-



--------------------------------------------------------------------------------

(v) “Post License Agreement AMD Fab 36 KG Developed Intellectual Property” means
any and all intellectual property independently made, conceived or actually
reduced to practice by AMD Fab 36 KG after the occurrence of a Trigger Event.

 

(w) “Products” means Wafers containing individual circuits meeting
Specifications which have been supplied to AMD Fab 36 KG by or on behalf of AMD
Fab 36 Holding in accordance with the AMD Fab 36 Cost Plus Reimbursement
Agreement and were, at any given time, intended to be manufactured in Fab 36 and
preparations were initiated for such manufacture.

 

(x) “Proprietary Process Know-how” means all knowledge and information of or
provided by AMD Inc. or of any of the AMD Companies, including show-how,
methods, techniques, procedures, formulations, formulae, assembly, installation,
technical information, technical specifications, equipment requirements,
writings, plans, drawings, equipment, descriptions, systems, toolings, software,
data, copyrightable material, trade secrets, inventions (whether patentable or
not), improvements, developments and discoveries relating to the fabrication and
manufacture of products and that are not specific to Products or Improvements,
the cutting and sorting of the individual circuits or die on such products and
the packaging of such die, which knowledge and information, or any part thereof:
(i) derives independent economic value from not being known to, and not being
readily ascertainable by proper means of, other Persons who can obtain economic
value from its disclosure; and (ii) is the subject of efforts that would be
reasonable under arms-length circumstances to maintain its secrecy. Under no
circumstances will Proprietary Process Know-how include knowledge or information
that is specific to Products or to AMD Inc. customers or operations.

 

(y) “Proprietary Product Know-how” means all knowledge and information of or
provided by AMD Inc. or of any of the AMD Companies, including show-how,
methods, techniques, procedures, formulations, formulae, assembly, installation,
operating and quality control procedures and manuals, quality control standards,
technical information, technical and product specifications, equipment
requirements, writings, plans, drawings, designs, layouts, data, equipment,
descriptions, masks, mask works, systems, toolings, software, data,
copyrightable material, trade secrets, customer lists, inventions (whether
patentable or not), improvements, developments and discoveries relating to the
design, fabrication, manufacture, use and sale of Products, including the
implementation of circuit design on such Products, such testing procedures as
are proprietary to AMD Inc., the cutting and sorting of the individual circuits
or die on such Products and the packaging and testing of such die, which
knowledge and information, or any part thereof: (i) derives independent economic
value from not being known to, and not being readily ascertainable by proper
means of, other Persons who can obtain economic value from its disclosure; and
(ii) is the subject of efforts that would be reasonable under arms-length
circumstances to maintain its secrecy. In the event of an overlap between
Sections 1(x) and 1(y), this Section 1(y) shall not be interpreted to be a
limitation of Section 1(x).

 

(z) “Proprietary Technical Documentation” means all documentation (including
that recorded in electronic media) relating to or embodying the Proprietary
Product Know-how, including, but not limited to, process recipe books, flow
charts, data bases, lab books, programs, software, formulae, diagrams,
specifications, drawings, sketches, schematics,

 

-5-



--------------------------------------------------------------------------------

plans, models, blueprints and design materials. Proprietary Technical
Documentation shall not include any documentation that pertains to the general
operation of the equipment in the Plant or operation of the Plant itself, such
as maintenance histories, service logs and manuals and operating manuals or to
Developed Intellectual Property I or Proprietary Process Know-how that becomes
licensed under Section 3(c) hereof.

 

(aa) “Service Agreements” means the Cost Plus Reimbursement Agreements and the
Management Services Agreement.

 

(bb) “Services” means research, design and development services to be performed
by AMD Fab 36 KG.

 

(cc) “Specifications” means, with respect to a Product, the tooling, masks,
mask-works, specifications, blueprints, drawings, assembly instructions and
other instructions required for the manufacture of that Product.

 

(dd) “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the total voting power of shares of stock or other ownership
interest entitled to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

(ee) “Trigger Event” means the termination of the AMD Fab 36 Cost Plus
Reimbursement Agreement because of the occurrence of any of the following
events:

 

(i) acceleration of the liabilities of AMD Fab 36 after expiration of an
applicable additional period as a result of occurrence of an event as specified
in the Section of the Loan Agreement relating to the termination of the loan
entitling the Banks to terminate the Loan Agreement and/or if the Facility
Agent, the Security Agent or any of the Banks seeks relief under any of the
Security Documents (as defined in the Loan Agreement);

 

(ii) the involuntary (including without limitation as a result of enforcement of
any rights of security granted in shares of AMD Fab 36 Holding and/or AMD Fab 36
KG or performance of any undertakings to transfer such shares made to secure
obligations of AMD Fab 36 Holding and/or AMD Fab 36 KG), transfer of a
controlling interest in AMD Fab 36 Holding and/or AMD Fab 36 KG from AMD Inc.
and its Subsidiaries to one or more third parties is threatened and bankruptcy
proceedings are not opened over the assets of AMD Fab 36 Holding and/or AMD Inc.
within one (1) month from transfer of such controlling interest;

 

(iii) any event which (a) results in the termination of AMD Inc.’s rights to
disclosure to AMD Fab 36 KG as contemplated by Section 1.01 and Article III of
the AMD Fab 36 Cost Plus Reimbursement Agreement, or (b) otherwise terminates or
makes impracticable the manufacture of Wafers as contemplated in the AMD Fab 36
Cost Plus Reimbursement Agreement and bankruptcy proceedings are not opened over
the assets of AMD Fab 36 Holding and/or AMD Inc. within one (1) month from
occurrence of the event;

 

-6-



--------------------------------------------------------------------------------

(iv) failure of AMD Fab 36 Holding or AMD Inc. to make any payment required from
it under the AMD Fab 36 Cost Plus Reimbursement Agreement within forty-five (45)
days of the date due therefor or default by AMD Fab 36 Holding or AMD Inc. in
the performance of or compliance with any other term contained in the AMD Fab 36
Cost Plus Reimbursement Agreement or any such other agreement and such default
shall not have been remedied within thirty (30) days after receipt of notice of
such default from AMD Fab 36 KG, or if the Loan Agreement Termination Date has
not yet taken place, the Facility Agent and bankruptcy proceedings are not
opened over the assets of AMD Fab 36 Holding and/or AMD Inc. within one (1)
month from fulfillment of the aforesaid conditions.

 

(v) execution is issued (Einleitung der Zwangsvollstreckung) against all or a
substantial part of the assets of AMD Fab 36 Holding unless such execution is
withdrawn within three weeks of the issuance thereof; realization of such
execution; or the realization of execution on the equity shares in AMD Fab 36 KG
owned by AMD Fab 36 Holding and bankruptcy proceedings are not opened over the
assets of AMD Fab 36 Holding and/or AMD Inc. within one (1) month from
fulfillment of the aforesaid conditions;

 

(vi) the discontinuance of payments generally (Zahlungseinstellung) by AMD Fab
36 Holding and bankruptcy proceedings are not opened over the assets of AMD Fab
36 Holding and/or AMD Inc. within one (1) month from discontinuance of payments;
or

 

(vii) a receiver, liquidator, sequestrator, trustee, custodian or other officer
having similar powers over AMD Inc. or AMD Fab 36 Holding, or over all or a
substantial part of either of AMD Inc.’s or AMD Fab 36 Holding’s property has
been appointed and terminated the AMD Fab 36 Cost Plus Reimbursement Agreement.

 

(ff) “Wafer” means a 300-mm silicon wafer onto which many individual integrated
circuits have been etched or otherwise imprinted.

 

Section 2. AMD Inc. Ownership of Intellectual Property.

 

(a) Each of AMD Fab 36 Holding and AMD Fab 36 KG acknowledges and agrees that it
shall promptly disclose to AMD Inc. any and all intellectual property made,
conceived or actually or constructively reduced to practice by it and its
Affiliates prior to the termination of the Service Agreements. AMD Inc. and AMD
Fab 36 Holding acknowledge and agree that they shall promptly disclose to AMD
Fab 36 KG any and all Proprietary Process Know-how that may be licensed under
Section 3(c) hereof and Developed Intellectual Property I made, conceived or
actually or constructively reduced to practice by it and its Affiliates prior to
the termination of the Service Agreements. Each of AMD Fab 36 Holding and AMD
Fab 36 KG acknowledges and agrees that AMD Inc. shall have unrestricted
(including, without limitation, the right to transfer or otherwise dispose of
such intellectual property, whether before or after the filing of any petition
by or against AMD Inc. or entry of a decree or order for relief in respect of
AMD Inc. in any voluntary or involuntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect) ownership rights, title
and interest in and to such

 

-7-



--------------------------------------------------------------------------------

intellectual property, subject to either the joint ownership interest of AMD Fab
36 KG or the grant of license contained in Section 3 hereof. Each of AMD Fab 36
Holding and AMD Fab 36 KG acknowledges and agrees that it is engaged under its
respective Service Agreements in work for hire and hereby assigns to AMD Inc.,
subject to Section 3 hereof, any and all such intellectual property referred to
in the preceding sentence; provided, that to the extent any such intellectual
property comprises copyrights which, for purposes of German law, cannot be so
assigned, each of AMD Fab 36 Holding and AMD Fab 36 KG hereby grants and assigns
to AMD Inc., to the fullest extent permitted by applicable law and on a
fully-paid and royalty-free basis, the exclusive right to exploit such copyright
worldwide for the entire duration of such copyright, including without
limitation the right to assign or license such right to any other Person on an
exclusive or non-exclusive basis, as the case may be. The parties agree to
assist each other, at AMD Inc.’s expense, in every proper way to enable each
other to obtain, perfect, defend and enforce its rights in and to all such
intellectual property in any and all countries, including by the disclosure of
all pertinent information and dates with respect thereto and the execution of
all applications, specifications, declarations, oaths, assignments, licenses and
all other instruments which are necessary, in order to apply for and obtain
copyright protection, mask or mask-work registration and/or letters patent
and/or in order to assign and convey all necessary rights, title and interest in
and to such intellectual property by copyrights, mask works, patent
applications, patents or other forms of industrial or intellectual property
protection.

 

(b) The parties’ obligation to execute (or cause to be executed) instruments or
papers such as those described in Section 2(a) shall continue after the
termination of this Agreement and any Service Agreement with respect to any and
all copyrights, masks, mask works, inventions and/or other industrial or
intellectual property rights owned by, assigned to or required to be assigned
under the provisions of this Agreement. The parties agree that, if testimony or
information relative to any of said matters or related to any interference or
litigation is required by AMD Inc. either during the term of this Agreement or
any Service Agreement or following such termination, it shall give all
information and testimony and do all things reasonably requested of it that it
may lawfully do; provided that, if such matters shall be required of it, it will
receive reasonable compensation from AMD Inc. for its costs and time so
consumed.

 

(c) The parties agree that, prior to the termination of its respective Service
Agreements, any employee inventions of its respective employees, as defined in
the Employee Invention Law shall be claimed by it within the time limits set by
law and that they shall use all reasonable efforts to obtain, to the fullest
extent permitted by law, exclusive rights, subject to Section 3 hereof, for such
employee inventions. The parties further agree that for free inventions, as
defined in the Employee Invention Law, of its employees, they shall, where
necessary or upon request of AMD Inc., acquire a non-exclusive right to use such
free invention. The calculation and payment of the amount of any consideration
for employee inventions qualifying under the Employee Invention Law shall be the
responsibility of AMD Fab 36 Holding or AMD Fab 36 KG as applicable.

 

(d) Inventions that fall within the scope of Developed Intellectual Property I
and to which employees or agents of AMD Fab 36 KG contributed shall be jointly
owned by AMD Inc. and AMD Fab 36 KG and will be held in a tenancy in common in
which each owner will have an equal and undivided interest. Notwithstanding,
such ownership rights are subject to the terms and conditions of this Agreement.
AMD Inc. shall be allowed to license, transfer,

 

-8-



--------------------------------------------------------------------------------

dispose of or divest its joint ownership interest, without limitation, provided
that such does not challenge the ownership interest of AMD Fab 36 KG (i.e.,
pledging or selling the AMD Fab 36 KG ownership interest). AMD Fab 36 KG shall
be allowed to license, transfer, dispose of or divest its joint ownership
interest solely to a purchaser or purchasers of at least twenty percent (20%) of
assets of or ownership interests in AMD Fab 36 KG and such purchaser or
purchasers shall be bound by the limitations of Section 3(a) hereof. Further,
any such purchaser or purchasers shall be able to sublicense such rights to a
company under contract for the operation of the Plant on behalf of such
purchaser or purchasers. To the extent a such transfer, disposal, divestiture or
grant of a license would not be viable under applicable laws, each of AMD Inc.
and AMD Fab 36 KG undertakes to take all reasonable actions and or give all
reasonable consents that are necessary to make any such transfer, disposal,
divestiture or grant of a license effective.

 

(e) In accordance with the terms of this Agreement and the Service Agreements,
the parties hereto acknowledge and agree that all right, title and interest in
and to the Developed Intellectual Property other than Developed Intellectual
Property I, the Proprietary Process Know-how and the Proprietary Product
Know-how shall at all times be vested in AMD Inc. and that no rights or
licenses, express or implied, are granted by this Agreement other than as
expressly granted in Section 3 hereof.

 

(f) Each of AMD Fab 36 Holding and AMD Fab 36 KG agrees that, except as
expressly agreed to by AMD Inc. in writing or as otherwise expressly set forth
in this Agreement, from the date of termination of its respective Service
Agreements, it shall discontinue all use of Confidential Information including
all Proprietary Product Know-how and Proprietary Technical Documentation, unless
expressly set forth herein or otherwise agreed upon in writing with AMD Inc.,
and that it will, and will cause its Affiliates to, make available to AMD Inc.
all such documents containing Confidential Information for removal in accordance
with the terms of Section 9 hereof. This Section 2(f) shall not be interpreted
to permit AMD Inc. to request that AMD Fab 36 KG discontinue the use Proprietary
Process Know-how and Developed Intellectual Property I jointly owned or licensed
under Section 3(c) and documentation therefore.

 

(g) AMD Inc. hereby acknowledges and agrees that except as may be otherwise
expressly set forth in this Agreement, it and the AMD Companies shall have no
right, title or interest in or to any Post License Agreement AMD Fab 36 KG
Developed Intellectual Property or Post License Agreement AMD Fab 36 KG
Developed Improvements and that AMD Fab 36 KG shall be entitled to apply for and
exploit, at its own expense, any patent or other intellectual property
protection for any such Post License Agreement AMD Fab 36 KG Developed
Intellectual Property.

 

(h) In addition, AMD Inc. hereby waives, and agrees to cause each other AMD
Company to waive, any and all rights, claims and/or causes of action such entity
now has or in the future may have against AMD Fab 36 KG, its successors and
assigns, or against a Beneficiary, based on: (i) its use, in any manner
whatsoever, of any Non-Proprietary Know-how or of Information Residuals; (ii)
its use, within the scope of the joint ownership or license granted in Section
3(a) hereof, of the Developed Intellectual Property; (iii) its use, within the
scope of the joint ownership or license granted in Section 3(b) hereof, of the
Developed

 

-9-



--------------------------------------------------------------------------------

Intellectual Property, Improvements, Non-Proprietary Know-how, Proprietary
Product Know-how, Proprietary Technical Documentation and documentation relating
to Proprietary Process Know-how and Developed Intellectual Property I, (iv) its
use, within the scope of and at the times specified in, the license granted in
Section 3(c) hereof, of the Proprietary Process Know-how or (v) its use, in any
manner whatsoever, of Post License Agreement AMD Fab 36 KG Developed
Improvements or Post License Agreement AMD Fab 36 KG Developed Intellectual
Property other than in Products or Improvements unless the rights to such
Products and Improvements are rightfully licensed to or owned by a third party
providing them to AMD Fab 36 KG or rightfully licensed to or owned by AMD Fab 36
KG outside of this Agreement. The preceding sentence notwithstanding, AMD Inc.
does not waive any rights, claims or causes of action based on the infringement
and/or misappropriation of any patents, copyrights, mask works, trademarks and
trade secrets, whether registered or not, which are owned by AMD Inc. or by an
Affiliate of AMD Inc. other than AMD Fab 36 KG and not licensed to AMD Fab 36 KG
hereunder; provided, however, that the use of Information Residuals shall not be
deemed to constitute an infringement and/or misappropriation of any intellectual
property rights of AMD Inc. or any AMD Company.

 

(i) Anything in this Agreement to the contrary notwithstanding, nothing
contained herein shall prohibit or restrain in any way AMD Fab 36 KG from using
any know-how which has become publicly known other than through the action or
breach by AMD Fab 36 KG, an AMD Fab 36 KG Person or a Beneficiary of this
Agreement.

 

(j) AMD Inc. will apply for and shall pay any fees for the registration,
maintenance and renewal of any of the Developed Intellectual Property.
Notwithstanding the foregoing, AMD Inc. shall not be obliged to apply for or
maintain any registration relating to the Developed Intellectual Property which,
in its sole discretion, does not justify the expense of maintenance. Before
allowing any registration relating to the Developed Intellectual Property to
lapse, however, AMD Inc. shall give AMD Fab 36 KG at least thirty (30) days’
prior notice of its intention to allow such registration to lapse and shall
offer to AMD Fab 36 KG an opportunity to maintain such Developed Intellectual
Property; provided that all expense of any such maintenance shall be borne
solely by AMD Fab 36 KG. In addition, to the extent AMD Inc. in its sole
discretion determines not to pursue any material registrable but as yet
unregistered copyright or patent forming a part of the Developed Intellectual
Property and if such copyright or patent is capable of being pursued, AMD Inc.
shall notify AMD Fab 36 KG promptly after AMD Inc.’s decision not to pursue such
copyright or patent and upon the occurrence of a Trigger Event, to give AMD Fab
36 KG sufficient notice to enable it to pursue such application, and AMD Fab 36
KG may, at its option, take any necessary actions at its sole expense to pursue
such copyright design or patent jointly in AMD Inc.’s and AMD Fab 36 KG’s name.
Upon the occurrence of a Trigger Event, AMD Inc. undertakes to refrain from
making publicly available or selling any invention if such action would
prejudice AMD Fab 36 KG’s ability to seek protection.

 

Section 3. Joint Ownership and Grant of Licenses.

 

(a) AMD Inc. and AMD Fab 36 KG shall jointly own all Developed Intellectual
Property I. Notwithstanding, and only upon the occurrence of a Trigger Event,
AMD Fab 36 KG may only (i) use the Developed Intellectual Property I to design,
develop,

 

-10-



--------------------------------------------------------------------------------

manufacture and/or assemble at the Plant products other than the Products or
Improvements unless the rights to such Products or Improvements are rightfully
licensed to or owned by a third party providing them to AMD Fab 36 KG or are
rightfully licensed to or owned by AMD Fab 36 KG outside of this Agreement; (ii)
use the Developed Intellectual Property I in the marketing, distribution and
sale, throughout the world, of products manufactured at the Plant incorporating,
or assembled at the Plant using, such Developed Intellectual Property I; and
(iii) (x) create and produce at the Plant derivative works of the Developed
Intellectual Property I and make enhancements thereto, (y) use such derivative
works and enhancements for the design, development, manufacture and/or assembly
of products at the Plant and (z) market, distribute and sell, throughout the
World, products manufactured or assembled at the Plant incorporating some or all
of such derivative works.

 

(b) AMD Inc. hereby grants to AMD Fab 36 KG and AMD Fab 36 KG hereby accepts,
upon the terms and conditions set forth herein, a worldwide, fully-paid,
royalty-free, non-exclusive license to: (i) use Developed Intellectual Property,
Improvements, Non-Proprietary Know-how, Proprietary Product Know-how,
Proprietary Technical Documentation and documentation relating to Proprietary
Process Know-how and Developed Intellectual Property I to design, develop,
manufacture and/or assemble solely at the Plant, Products or Improvements solely
to be provided to AMD Fab 36 Holding in accordance with the AMD Fab 36 Cost Plus
Reimbursement Agreement.

 

(c) AMD Inc. hereby grants to AMD Fab 36 KG and AMD Fab 36 KG hereby accepts,
upon the terms and conditions set forth herein, a worldwide, fully-paid,
royalty-free, non-exclusive license under its Proprietary Process Know-how (i)
prior to the occurrence of a Trigger Event, to use and enhance the Proprietary
Process Know-how and to design, develop, manufacture and/or assemble solely at
the Plant, Products or Improvements solely to be provided to AMD Fab 36 Holding
in accordance with the AMD Fab 36 Cost Plus Reimbursement Agreement, and (ii) to
use and enhance the Proprietary Process Know-how and documentation relating to
Proprietary Process Know-how and Developed Intellectual Property I and to
design, develop, manufacture and/or assemble solely at the Plant, products other
than Products or Improvements unless such Products or Improvements are
rightfully licensed to or owned by a third party providing them to AMD Fab 36 KG
or are rightfully licensed to or owned by AMD Fab 36 KG outside the scope of
this Agreement. AMD Fab 36 KG covenants not to exercise the rights set forth in
this Section 3(c)(ii) prior to the occurrence of a Trigger Event. The license
rights set forth in this Section 3(c)(ii) shall be irrevocable and survive
termination of this Agreement only upon the occurrence of a Trigger Event.
Notwithstanding, the previous sentence is subject to Section 8(b)(i) herein.
Notwithstanding the foregoing, such license rights shall not extend to any
Proprietary Process Know-how that AMD Inc. is restricted or prevented from
licensing. For avoidance of doubt, AMD Inc. and AMD Fab 36 KG confirm that if a
voluntary or involuntary case under the United Stated Bankruptcy Code is
commenced by or against AMD Inc. and AMD Inc. or a trustee in bankruptcy for AMD
Inc. rejects this License Agreement, then for purposes of AMD Fab 36 KG’s
exercise of its rights, if any, under Section 365(n) of the United States
Bankruptcy Code, AMD Fab 36 KG’s rights under this License Agreement to the
Proprietary Process Know-how and under any agreement supplementary hereto
immediately before commencement of such case shall be the rights set forth in
the license granted by clause (ii) of this Section 3(c).

 

-11-



--------------------------------------------------------------------------------

(d) AMD Fab 36 KG shall observe reasonable requirements of AMD Inc. and all
requirements of applicable laws with respect to the marking of any product
covered by a claim of a patent or copyright which is part of the Developed
Intellectual Property and which is incorporated in any product manufactured,
sold or otherwise transferred by AMD Fab 36 KG. In the event that such marking
of such a product is not feasible, AMD Fab 36 KG shall observe the reasonable
requirements of AMD Inc. and all requirements of applicable laws with respect to
the marking of any packaging and advertising, sales or technical literature
pertaining thereto, including without limitation with words and numbers
identifying the patents applicable thereto.

 

(e) It is hereby acknowledged and agreed that AMD Fab 36 KG shall have no right
to use any trademark or service mark of AMD Inc. without the prior written
consent of AMD Inc. or as expressly contemplated in the AMD Fab 36 Cost Plus
Reimbursement Agreement (and, if such consent is given by AMD Inc., AMD Fab 36
KG shall only use such trademarks or service marks on any AMD Fab 36 KG products
that are sold to AMD Inc. and/or under AMD Inc.’s supervision).

 

Section 4. Royalties. The licenses and rights granted to AMD Fab 36 KG hereunder
shall be royalty free, and AMD Fab 36 KG shall have no obligations to pay
royalties, license fees or other fees to AMD Inc. or its Subsidiaries or
Affiliates in connection with (i) AMD Fab 36 KG’s use of the licenses and rights
granted to it pursuant to this Agreement or (ii) the grant of the licenses and
rights hereunder.

 

Section 5. Permitted Uses. Anything herein to the contrary notwithstanding, the
parties hereby acknowledge and agree that, following the termination of the AMD
Fab 36 Cost Plus Reimbursement Agreement, the operation of the Plant by AMD Fab
36 KG, its successors and assigns, or by a Beneficiary shall not, absent a
separate infringement or other unlawful violation, under this Agreement or
otherwise, of a proprietary, substantial and identifiable right of AMD Inc. or
of any AMD Company, constitute: (i) a breach of the terms of this Agreement or
of any of the Service Agreements, or (ii) an infringement upon any intellectual
property right of AMD Inc. or another AMD Company.

 

Section 6. Infringement Procedures.

 

(a) In the event a party has actual knowledge of (i) any products or processes
that may infringe or misappropriate or in any way adversely affect the right in
and to any of the Developed Intellectual Property, Proprietary Product Know-how
or Proprietary Process Know-how, or (ii) any actual or potential challenge to or
claim against the use of any of the Developed Intellectual Property, Proprietary
Product Know-how or Proprietary Process Know-how, it will promptly give notice
thereof (including reasonable details) to the other parties. In the event that
AMD Inc. elects to undertake any demand, suit or other action on account of any
actual or suspected infringement, or any defense of any such challenge or claim,
AMD Fab 36 KG shall cooperate fully, as AMD Inc. may reasonably request and at
AMD Inc.’s expense, in connection with any such demand, suit, action or defense;
provided that nothing herein shall obligate AMD Inc. or AMD Fab 36 KG to make
any such demand, suit, action or defense unless such is essential to AMD Fab 36
KG’s ability to operate Fab 36.

 

-12-



--------------------------------------------------------------------------------

(b) AMD Inc. may at any time instruct AMD Fab 36 KG that AMD Fab 36 KG’s use of
any of the Developed Intellectual Property must be modified or discontinued,
whereupon AMD Fab 36 KG shall immediately modify or discontinue (as the case may
be) such Developed Intellectual Property in accordance with such notification at
AMD Fab 36 KG’s sole expense; provided that (i) AMD Inc. consults with AMD Fab
36 KG prior to making such instruction, and (ii) AMD Inc. reasonably believes
that AMD Fab 36 KG’s continued use of such Developed Intellectual Property may
cause AMD Inc. and/or another AMD Company to incur liability or expense or may
otherwise have an adverse effect on the market or competitive position (other
than with respect to AMD Fab 36 KG) of AMD Inc. or one or more other AMD
Company; provided, further, that AMD Inc. shall modify or discontinue its use of
the Developed Intellectual Property to the same extent that AMD Inc. requires
AMD Fab 36 KG to modify or discontinue AMD Fab 36 KG’s use of such Developed
Intellectual Property under this Section 6(b).

 

Section 7. Confidentiality.

 

(a) AMD Fab 36 KG shall hold all Confidential Information in strict confidence
and shall not disclose and shall cause the AMD Fab 36 KG Persons not to disclose
any such Confidential Information to any Person without the prior written
consent of AMD Inc., except to the extent: (i) specifically required by
applicable law, by this Agreement, by the Service Agreements or by the Loan
Agreement (ii) such Confidential Information is or becomes generally available
to the public other than as a result of a disclosure by AMD Fab 36 KG, one of
the AMD Fab 36 KG Persons or a Beneficiary, (iii) such Confidential Information
becomes available to AMD Fab 36 KG on a non-confidential basis from a third
party (not including any Subsidiary or Affiliate of AMD Inc.), provided such
third party is not bound by confidentiality agreements or by legal, fiduciary or
ethical constraints on disclosure of such information; or (iv) the recipient is
a Beneficiary or a legal or other professional advisor to AMD Fab 36 KG and, in
any such case, is either bound by legal, fiduciary or ethical constraints on
disclosure of such information, or agrees (for the benefit of AMD Inc.) to hold
such Confidential Information in confidence on the terms of this Section 7. The
parties hereto agree that, the foregoing notwithstanding, to the extent AMD Fab
36 Holding requests that AMD Fab 36 KG perform Design Activities and/or Services
in conjunction with a third party, AMD Fab 36 KG may disclose Confidential
Information to such third party to the extent reasonably necessary or desirable
for purposes of such Design Activities and Services; provided that such third
party enters into a confidentiality undertaking in form and substance reasonably
satisfactory to AMD Inc.

 

(b) Subject to compliance with the terms of Sections 21 and 22 hereof, AMD Fab
36 KG agrees and acknowledges that money damages would not be sufficient remedy
for any breach of this Section 7 by AMD Fab 36 KG and that AMD Inc. shall be
entitled to injunctive relief, specific performance and/or any other appropriate
equitable remedy.

 

Section 8. Term and Termination.

 

(a) This Agreement shall commence on the date hereof and remain in full force
and effect until the later of (i) the date five (5) years from the Loan
Agreement Termination Date or (ii) the date upon which the State of Saxony no
longer directly or indirectly holds an equity interest in AMD Fab 36 KG, unless
sooner terminated as hereinafter provided.

 

-13-



--------------------------------------------------------------------------------

(b) This Agreement: (i) and the rights and licenses herein may be terminated by
AMD Inc. if, (x) subsequent to the occurrence of a Trigger Event and AMD Fab 36
KG ceases to be a Subsidiary of AMD Inc., AMD Fab 36 KG is in material breach of
any of its express obligations hereunder in respect of the restrictions on its
use of, or in respect of its affirmative obligations with regard to, the
Developed Intellectual Property, the Proprietary Product Know-how or the
Proprietary Process Know-how, and (y) if AMD Fab 36 KG does not object to the
alleged breach within fifteen (15) days of its receipt of notice and such breach
is not substantially cured in accordance with AMD Inc. instructions within
thirty (30) days of the receipt of notice of such breach, or (z) if AMD Fab 36
KG does object to the alleged breach within fifteen (15) days of receipt of
notice, in which case an arbitration proceeding in accordance with Section 21(b)
hereof may be initiated and such breach is not substantially cured by AMD Fab 36
KG in accordance with AMD Inc. instructions within thirty (30) days of the
receipt of notice of such breach provided that an arbitrator’s decision has been
rendered in favor of AMD Inc.; or (ii) may also be terminated by either AMD Inc.
or AMD Fab 36 KG at any time on or after the date on which all principal,
interest and other amounts owed or to be owed by AMD Fab 36 KG under the Loan
Agreement have been paid in full by or for the account of AMD Fab 36 KG (and the
Federal Republic of Germany has been reimbursed in full by or for the account of
AMD Fab 36 KG to the extent the Federal Republic of Germany makes any payment in
respect of its guarantee of amounts outstanding under the Loan Agreement). For
the avoidance of doubt, the realization of any security granted under the Loan
Agreement does not constitute a payment in full by or for the account of AMD Fab
36 KG and thus does not give a right to termination. Any such termination will
be effective immediately upon receipt of notice of such termination by the
non-terminating party. Upon termination of this Agreement in accordance with
this Section 8(b), unless otherwise agreed between AMD Inc. and AMD Fab 36 KG,
AMD Fab 36 KG agrees to immediately discontinue all use of the Developed
Intellectual Property and Proprietary Process Know-how. In the event of a breach
by AMD Fab 36 KG of any of its obligations contained in this Agreement that do
not relate to restrictions on the use of, or affirmative obligations with regard
to, the Developed Intellectual Property or Proprietary Process Know-how, such
breach shall not give rise to any right on the part of AMD Inc. to terminate
this Agreement.

 

(c) Section 8(b) above notwithstanding and without derogating from any
obligations of AMD Fab 36 Holding under the AMD Fab 36 Cost Plus Reimbursement
Agreement to purchase inventory and/or work-in-progress upon a termination of
that agreement, AMD Fab 36 KG shall have the right to market and sell all of its
inventory of products which utilizes any of the Developed Intellectual Property
(including derivative works of such Developed Intellectual Property) existing as
of the effective date of termination of this Agreement for the three month
period following such effective date to the extent AMD Fab 36 KG may do so at
the time of such termination in accordance with rights and licenses granted to
it under this Agreement. At the termination of such three-month period, however,
AMD Fab 36 KG shall destroy any such products, including any derivative works,
which remain in the possession or control of AMD Fab 36 KG or any of the AMD Fab
36 KG Persons.

 

-14-



--------------------------------------------------------------------------------

(d) The provisions of Sections 2, 5, 7, 9, 10, 13,19, 20, 21 and 22 shall
survive any termination of this Agreement, unless this Agreement has been
terminated by mutual consent of AMD Inc., AMD Fab 36 Holding and AMD Fab 36 KG
after the Loan Agreement Termination Date. Moreover, Section 3(c)(ii) shall
survive the termination of this Agreement upon the occurrence of a Trigger Event
prior to the termination of this Agreement unless such termination is in
accordance with Section 8(b)(i).

 

Section 9. Proprietary Technical Documentation.

 

(a) Each of AMD Fab 36 Holding and AMD Fab 36 KG acknowledges and agrees that
any and all Proprietary Technical Documentation and documentation relating to
Proprietary Process Know-how and Developed Intellectual Property I, including
all copies or parts thereof, shall be and remain the sole property of AMD Inc.
or of any third party that provided such Proprietary Technical Documentation to
AMD Inc. and that as between AMD Inc. and AMD Fab 36 Holding or AMD Fab 36 KG,
AMD Inc. shall retain the sole right to obtain copyright protection, mask or
mask work registration and/or letters patent in any and all countries upon such
Proprietary Technical Documentation.

 

(b) Each of AMD Fab 36 Holding and AMD Fab 36 KG further agrees that, upon the
termination of the respective Service Agreements to which it is a party, AMD
Inc. shall be entitled to remove all Proprietary Technical Documentation,
documentation relating to Proprietary Process Know-how and Developed
Intellectual Property I and all other documentation containing Confidential
Information in accordance with the procedure set forth below, and that it shall
not, without the written consent of AMD Inc., retain or take any copies or other
reproductions of, nor shall it knowingly withhold from AMD Inc., any such
Proprietary Technical Documentation or other documentation containing
Confidential Information in its possession.

 

(c) Promptly following the termination of this Agreement or upon the date that
the State of Saxony no longer directly or indirectly holds and equity interest
in AMD Fab 36 KG, AMD Inc. shall be entitled to enter the Plant and any other
AMD Fab 36 KG premises for the purposes of removing all Confidential
Information, including Proprietary Technical Documentation and documentation
relating to Proprietary Process Know-how and Developed Intellectual Property I.
AMD Fab 36 KG shall cooperate with AMD Inc. and shall provide AMD Inc. with full
access to its records and the records of all AMD Fab 36 KG Persons and
Affiliates (including without limitation any digital or other media on which
Proprietary Product Know-how or other Confidential Information has been
recorded) for purposes of allowing AMD Inc. to remove such Proprietary Technical
Documentation and any other documentation containing Confidential Information.
Representatives of AMD Fab 36 KG shall be entitled to accompany AMD Inc. at all
times while AMD Inc. is in the Plant for the purposes of recording those
documents that are removed by AMD Inc. and/or lodging an objection to such
removal on the basis that such documentation does not constitute Confidential
Information. To the extent AMD Inc. desires to remove documentation that is not
Confidential Information, AMD Inc. shall be permitted to do so at its sole
expense. Upon the occurrence of a Trigger Event, AMD Inc. shall be entitled to
enter the Plant and any other AMD Fab 36 KG premises for the purposes of
removing all Confidential Information, including Proprietary Technical
Documentation that is not jointly owned by (in accordance with Section 3(a) of
this Agreement) or licensed to (in

 

-15-



--------------------------------------------------------------------------------

accordance with Section 3(c) of this Agreement) AMD Fab 36 KG. AMD Fab 36 KG
shall cooperate with AMD Inc. and shall provide AMD Inc. with full access to its
records and the records of all AMD Fab 36 KG Persons and Affiliates (including
without limitation any digital or other media on which Proprietary Product
Know-how or other Confidential Information has been recorded) for purposes of
allowing AMD Inc. to remove such Proprietary Technical Documentation and any
other documentation containing Confidential Information. Representatives of AMD
Fab 36 KG shall be entitled to accompany AMD Inc. at all times while AMD Inc. is
in the Plant for the purposes of recording those documents that are removed by
AMD Inc. and/or lodging an objection to such removal on the basis that such
documentation does not constitute Confidential Information. To the extent AMD
Inc. desires to remove documentation that is not Confidential Information, AMD
Inc. shall be permitted to do so at its sole expense.

 

(d) As soon as AMD Inc. has completed the foregoing exercise, it shall certify
to AMD Fab 36 KG in writing that it has removed all applicable Confidential
Information known to it. AMD Inc. hereby acknowledges and agrees, on behalf of
itself and all other AMD Companies, any and all documentation or other items
that it knowingly chooses not to remove from the Plant shall thereafter be
deemed not to constitute Proprietary Technical Documentation or to contain
Confidential Information.

 

(e) Except where such failure was due to circumstances beyond its control (in
which case, the removal process shall be completed as soon as reasonably
practicable) or due to a breach by AMD Fab 36 KG of its covenants to cooperate
with AMD Inc., if AMD Inc. fails to complete the foregoing document removal
process within thirty (30) days following the termination of this Agreement, AMD
Inc. and all other AMD Companies shall be deemed to have waived any and all
rights, claims and/or causes of action they have or in the future may have
against AMD Fab 36 KG, its successors and assigns, or against a Beneficiary
based on the disclosure or use, for any purpose, by such Person of any
documentation left in the Plant on the grounds that such documentation or the
information contained therein is in any manner proprietary to AMD Inc. or
another AMD Company.

 

(f) In connection with the foregoing, AMD Inc. agrees to indemnify and hold
harmless AMD Fab 36 KG from and against any and all losses, costs and expenses
resulting from any damage caused to the Plant by AMD Inc. during the course of
conducting the document removal process.

 

Section 10. Disclaimer.

 

(a) EACH PARTY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS
OR IMPLIED, IN CONNECTION WITH THE DEVELOPED INTELLECTUAL PROPERTY AND THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NEITHER PARTY SHALL HAVE ANY LIABILITY IN TORT OR
STRICT LIABILITY, NOR SHALL IT BE LIABLE TO THE OTHER FOR ANY ORDINARY,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES INCURRED BY SUCH OTHER PARTY IN
RELATION TO THE DEVELOPED INTELLECTUAL PROPERTY.

 

-16-



--------------------------------------------------------------------------------

(b) IN FURTHERANCE OF THE FOREGOING, NEITHER PARTY WARRANTS THAT THE MANUFACTURE
OF ANY PRODUCTS INTEGRATING THE DEVELOPED INTELLECTUAL PROPERTY WILL NOT
INFRINGE ANY PATENT OR SIMILAR INTELLECTUAL PROPERTY RIGHTS OWNED OR POSSESSED
BY ANY THIRD PARTIES.

 

Section 11. Indemnification. AMD Fab 36 KG agrees to indemnify, defend and hold
harmless AMD Inc. from and shall pay all costs, fees and expenses (including
reasonable attorney’s fees) incurred by AMD Inc. arising out of a breach by AMD
Fab 36 KG of this Agreement. AMD Inc. agrees to indemnify, defend and hold
harmless AMD Fab 36 KG from and shall pay all costs, fees and expenses
(including reasonable attorney’s fees) incurred by AMD Fab 36 KG arising out of
a breach by AMD Inc. of this Agreement.

 

Section 12. General Representations and Warranties. Each of AMD Fab 36 Holding
and AMD Inc. hereby represents and warrants to AMD Fab 36 KG that:

 

(a) Organization; Power. It is duly incorporated or formed and validly existing
under the laws of the jurisdiction of its organization; it is duly qualified or
licensed and (where the term has a technical meaning) is in good standing as a
foreign corporation or foreign limited partnership authorized to do business in
each jurisdiction where, because of the nature of its activities or properties
in such jurisdiction, such qualification or licensing is required, except for
such jurisdictions where the failure to be so qualified or licensed will not
materially adversely affect its financial condition, business, operations or
prospects; and it has all requisite corporate or partnership power and authority
(i) to own, operate, and lease its assets and properties and to carry on the
business in which it is engaged and in which it currently proposes to engage;
and (ii) to execute, deliver and perform its obligations under this Agreement.

 

(b) Authority; No Conflict. The execution, delivery and performance by it of
this Agreement have been duly authorized by all necessary corporate or
partnership action (including any necessary shareholder or partner action) on
its part and do not and will not (i) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
presently in effect binding on it (which violation, the case of performance
only, individually or in the aggregate could reasonably be expected to have a
material adverse effect on the financial condition, business, operations or
prospects of AMD Inc. and its Subsidiaries on a consolidated basis) or violate
its charter, or (ii) result in a breach of, result in a mandatory prepayment or
acceleration of indebtedness evidenced or secured by, or constitute a default
under, any indenture or loan or credit agreement, or any other agreement or
instrument, to which it is a party or by which it or its properties are bound,
or (iii) result in or require (in either case except as contemplated by the
“Transaction Documents,” as defined in the Loan Agreement) the creation or
imposition of any encumbrance of any nature upon or with respect to any of the
of the properties now owned by it, and it is not in default under or in
violation of its charter, or any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination, award, indenture, agreement or
instrument, which default or violation, individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the financial
condition, business, operations or prospects of it and its Subsidiaries on a
consolidated basis.

 

-17-



--------------------------------------------------------------------------------

(c) Valid and Binding Obligation. This Agreement constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject, however, to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors rights generally and except as
the enforceability thereof may be limited by general principles of equity
(regardless of whether considered in a proceeding in equity or law).

 

Section 13. Business Representation and Warranty. AMD Inc. and AMD Fab 36
Holding represent and warrant that the rights transferred and licensed under
Section 3 hereof will be sufficient for AMD Fab 36 KG to operate its business,
namely the manufacture and supply of commercially viable, leading edge 300 mm
CMOS wafers for advanced microprocessor production, starting with raw wafers and
ending with wafers manufactured in accordance with the specifications referred
to in the AMD Fab 36 Cost Plus Reimbursement Agreement, prior to the occurrence
of a Trigger Event. Moreover, AMD Inc. and AMD Fab 36 Holding represent and
warrant that they are legally permitted to transfer such rights and grant such
licenses. AMD Inc. and AMD Fab 36 Holding undertake to refrain from knowingly
taking actions that may negatively affect their ability to lawfully grant the
licenses set forth in Section 3. Moreover, prior to the occurrence of a Trigger
Event, AMD Inc. and AMD Fab 36 Holding undertake to use commercially reasonable
efforts to obtain third party licenses that are essential for AMD Fab 36 KG to
operate Fab 36 prior to the occurrence of a Trigger Event.

 

Section 14. Assignment. This Agreement shall be binding upon and inure to the
benefit of each party hereto and their respective successors and assigns;
provided, however, that AMD Fab 36 KG shall not have the right to transfer or
assign its interest in this Agreement without the prior written consent of both
AMD Inc. (unless such transfer or assignment is subsequent to the occurrence of
a Trigger Event and is solely for the license of Section 3(c)(ii) and/or the
joint ownership of Section 2(a) and to a purchaser or purchasers of at least
twenty percent (20%) of assets of or ownership interests in AMD Fab 36 KG) and,
prior to the Loan Agreement Termination Date, the Agent; provided further, that
AMD Fab 36 KG may assign this Agreement to the Security Agent as security for
the obligations of AMD Fab 36 KG under the Loan Agreement and that, in
connection with the enforcement of rights under such security, the rights of AMD
Fab 36 KG may be assigned to a transferee of all of the partnership interests
held by the AMD Companies in, or all or substantially all of the assets of, AMD
Fab 36 KG, so long as any transfer of the rights of AMD Fab 36 KG under this
Agreement in connection with the enforcement of rights under such security shall
include the obligations of AMD Fab 36 KG, including that any such transfer shall
not change the location where and the manner in which the Developed Intellectual
Property, Improvements, Non-Proprietary Know-how, Proprietary Product Know-how,
Proprietary Technical Documentation and Proprietary Process Know-how may be used
pursuant to the rights and licenses granted under this Agreement.

 

Section 15. Waivers. No delay or omission in exercise of any right or remedy of
either party or any default by the other, and no custom or practice of the
parties at variance with the terms of this Agreement, shall impair any right or
remedy otherwise available nor shall it be construed as a waiver of any right or
remedy. Any waiver by either party of any default must be in writing and shall
not be a waiver of any other default concerning the same or any other provision.
Prior to the Loan Agreement Termination Date, AMD Fab 36 KG shall have no right
to waive any of its rights or remedies under this Agreement without the prior
written consent of the Agent.

 

-18-



--------------------------------------------------------------------------------

Section 16. Rights Cumulative. The rights, remedies and powers of each of the
parties contained in this Agreement are cumulative and not exclusive of any
rights, remedies or powers provided to the parties by applicable law. No single
or partial exercise by any of the parties hereto of any right, remedy or power
under this Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

Section 17. Further Assurances. At any time from time to time, upon the request
of either party, the parties agree to execute and deliver such further documents
and do such other acts and things as any party may reasonably request in order
to effect fully the purpose of this Agreement. Without limiting the foregoing,
each of AMD Inc. and AMD Fab 36 Holding agrees to prepare and execute from time
to time, at the expense of AMD Fab 36 KG, such license agreements substantially
on the terms hereof confirming the licenses and rights of AMD Fab 36 KG granted
hereby in any specific patent or copyright comprising Developed Intellectual
Property as AMD Fab 36 KG may reasonably request.

 

Section 18. Notices. All notices and other communications required or permitted
to be given to or made upon any party hereto shall be in writing and shall be
personally delivered or sent by registered or certified mail, postage pre-paid,
return receipt requested, or by pre-paid telex, TWX or telegram, or by pre-paid
courier service, or by telecopier, to the respective parties hereto at their
respective addresses (or to their respective telex, TWX or telecopier numbers)
indicated below, or such other addresses or numbers specified in a notice sent
or delivered in accordance with the provisions of this Section 18. Any such
notice or communication shall be deemed to be given for purposes of this
Agreement on the day that such writing or communication is delivered or, in the
case only of a telex, TWX or telegram, sent to the intended recipient thereof,
or in the case only of a telecopier, sent to the intended recipient thereof with
confirmation of receipt, all in accordance with the provision of this Section
18.

 

If to AMD Inc.:

  Advanced Micro Devices, Inc.         One AMD Place         P.O. Box 3453      
  Sunnyvale, California 94088-3453         Attention: General Counsel        
Facsimile: (408) 774-7399    

If to AMD Fab 36 Holding:

  AMD Fab 36 Holding GmbH         Wilschdorfer Landstr. 101         01109
Dresden, GERMANY         Attention: Geschaeftsfuehrer         Facsimile:
49-351-277-91001    

If to AMD Fab 36 KG:

  AMD Fab 36 Limited Liability         Company & Co. KG         Wilschdorfer
Landstr. 101         01109 Dresden, GERMANY         Attention: Manager        
Facsimile: 49-351-277-91001    

 

-19-



--------------------------------------------------------------------------------

with a copy to:

  Dresdner Bank AG         Dr. Kuelz-Ring 10         01067 Dresden        
Attention: Direktion         Facsimile: 49-351-489-1350    

 

Section 19. No Effect on Other Agreements. No provision of this Agreement shall
be construed so as to negate, modify or affect in any way the provisions of any
other agreement among AMD Inc., AMD Fab 36 Holding, AMD Fab 36 KG and/or any
other person or entity except as specifically provided in any such other
agreement.

 

Section 20. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Section 21. Expert Resolution of Certain Disputes.

 

(a) In the event that following the termination of the AMD Fab 36 Cost Plus
Reimbursement Agreement or the occurrence of a Trigger Event: (i) AMD Inc.
reasonably asserts that any information used by AMD Fab 36 KG constitutes
Proprietary Product Know-how other than Proprietary Process Know-how that AMD
Inc. is not prevented or restricted from licensing, Developed Intellectual
Property other than Developed Intellectual Property I, or Proprietary Process
Know-how that AMD is prevented or restricted from licensing or that any action
by AMD Fab 36 KG constitutes an infringement on any intellectual property rights
of AMD Inc., or (ii) AMD Fab 36 KG reasonably asserts that any document in the
Plant that AMD Inc. wishes to remove constitutes documentation relating to
Developed Intellectual Property I or Proprietary Process Know-how that is
licensed to AMD Fab 36 KG under Section 3(c) hereof, the parties agree that they
will notify a representative of the State of Saxony regarding such dispute and
refer the dispute between them to a technical expert for binding determination.
Pending resolution of any such dispute, AMD Fab 36 KG shall be entitled to
continue to use the information or document in question on the terms of this
Agreement.

 

(b) If, subsequent to the occurrence of a Trigger Event and AMD Fab 36 KG ceases
to be a Subsidiary of AMD Inc., AMD Inc. asserts that AMD Fab 36 KG is in
material breach in accordance with Section 8(b), and if AMD Fab 36 KG does
object to the alleged breach within fifteen (15) days of receipt of notice, the
parties agree that they will refer the dispute between them to an expert for
binding determination. Pending resolution of any such dispute, AMD Fab 36 KG
shall be entitled to continue to use the Developed Intellectual Property or the
Proprietary Process Know-how in accordance with the terms of this Agreement.

 

(c) In the event a dispute of the type set forth in Section 21(a) or (b) arises,
the parties shall, within three (3) business days thereafter, appoint a mutually
agreeable, appropriately qualified expert to resolve the dispute between the
parties. If the parties cannot agree on the choice of the expert within such
time frame, either party may request that the President of the European Patent
Office appoint a suitably qualified expert to resolve the dispute. Such expert
shall have significant knowledge of the Employee Invention Law. The decision of
the President shall be final and binding on the parties.

 

-20-



--------------------------------------------------------------------------------

(d) The expert appointed by the parties, or in default, by the Institute, shall
determine what information is required (and in what format) from either or both
parties for the purposes of resolving the dispute and the parties agree to
cooperate with such expert. In no event shall the expert take more than two (2)
weeks from the date of appointment within which to reach his or her decision and
the expert shall provide its decision in writing to both parties. All costs of
the expert shall be shared equally by the parties. The decision of the expert
shall be appealable only pursuant to the dispute resolution procedures set forth
in Section 22, and the decision of the expert shall be admissible to the record
in any proceeding. The decision of the expert shall be final and binding on both
parties unless appealed by the commencement of proceedings pursuant to Section
22 within ten (10) days of such decision.

 

(e) With regard to the disputes referred to in Section 21(a) or (b), it is the
intent of the parties that the expert resolution procedures contained in this
Section 21 shall be completed and the expert decision rendered before any other
type of dispute resolution procedure, proceeding or action (including, but not
limited to, the arbitration proceedings referred to in Section 22 or any other
form of provisional or preliminary remedies) is commenced, prosecuted or
otherwise pursued.

 

Section 22. Arbitration of Disputes. Except as expressly provided in Section 21,
arbitration under this Section 22 shall be the exclusive means for a party to
seek resolution of any dispute arising out of, relating to or connected with
this Agreement, except that either party may bring an action before a competent
court for the issuance of provisional or protective measures.

 

(a) The parties hereto agree to submit any dispute, controversy or claim
(“Dispute”) arising out of, relating to or in any way connected with this
Agreement to final and binding arbitration in Santa Clara County, California
under the Commercial Arbitration Rules and Supplementary Procedures for
International Commercial Arbitration of the American Arbitration Association
(“AAA”) then in force except as modified in accordance with the provisions of
this Section.

 

(b) The arbitral tribunal shall be composed of three arbitrators, one appointed
by each party, and the two arbitrators so appointed shall, within 15 days
appoint a third arbitrator who shall be chosen from a country other than those
of which the parties are nationals, who shall be fluent in English, and who
shall act as Chairman of the tribunal.

 

(c) In arriving at decisions, the arbitrators shall apply the terms and
conditions of this Agreement in accordance with the laws of the State of
California.

 

(d) The award shall be deemed a U.S. award for purposes of the Convention on the
Recognition and Enforcement of Foreign Arbitral Awards of 1958 (the “New York
Convention”). The English language shall be used in the arbitral proceedings and
all exhibits and other evidence in a language other then English shall be
accompanied by English translations when submitted into evidence before the
arbitral tribunal.

 

-21-



--------------------------------------------------------------------------------

(e) The arbitrators are empowered to render the following awards in accordance
with any provision of this Agreement or any related agreement: (i) enjoining a
party from performing any act prohibited, or compelling a party to perform any
act required, by the terms of this Agreement or any related agreement and any
order entered pursuant to this Agreement and (ii) ordering such other legal or
equitable relief, including any provisional legal or equitable relief, or
specifying such procedures as the arbitrator deems appropriate, to resolve any
Dispute submitted for arbitration. The parties shall be entitled to discover all
documents and other information reasonably necessary for a full understanding of
any legitimate issue raised in arbitration. They may use all methods of
discovery customary under U.S. federal law, including but not limited to
depositions, requests for admission, and requests for production of documents.
The time periods for compliance shall be set by the arbitrators, who may also
set limits on the scope of such discovery. The arbitrators shall not be
empowered to award consequential or punitive damages.

 

(f) Either party may file an application in any proper court described in
Section 23 below for a provisional remedy in connection with an arbitrable
controversy hereunder, but only upon the ground that the award to which the
applicant may be entitled may be rendered ineffectual without provisional
relief.

 

(g) The arbitrators shall issue to both parties a written explanation in English
of the reasons for the award and a full statement of the facts as found and the
rules of law applied in reaching the decision.

 

(h) The award of the arbitral tribunal will be the sole and exclusive remedy
between the parties regarding any and all claims and counterclaims with respect
to the subject matter of the arbitrated dispute. An award rendered in connection
with an arbitration pursuant to this Section shall be final and binding upon the
parties, and any judgment upon which an award may be entered and enforced in any
court of competent jurisdiction.

 

Section 23. Consent to Jurisdiction and Forum; AMD Fab 36 KG Appointment of
Agent for Service of Process.

 

(a) Subject to Sections 21 and 22, all judicial proceedings brought against any
party hereto with respect to this Agreement may be brought in the United States
District Court for the Northern District of California or in any branch of the
Superior Court of the State of California sitting in Santa Clara County,
California, and by execution and delivery of this Agreement, each such party
accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of such courts. In addition, each
such party hereby irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any such proceedings, and hereby further irrevocably and
unconditionally waives and agrees to the fullest extent permitted by law not to
plead or claim that any such proceeding brought in any such court has been
brought in an inconvenient forum.

 

(b) AMD Fab 36 KG hereby irrevocably appoints CT Corporation Services as its
agent to receive on behalf of AMD Fab 36 KG and its property service of copies
of the summons and complaint and any other process which may be served in any
proceeding in any state or federal court of competent jurisdiction in the State
of California.

 

-22-



--------------------------------------------------------------------------------

(c) AMD Fab 36 Holding hereby irrevocably appoints CT Corporation Services as
its agent to receive on behalf of AMD Fab 36 Holding and its property service of
copies of the summons and complaint and any other process which may be served in
any proceeding in any state or federal court of competent jurisdiction in the
State of California.

 

Section 24. Language. This Agreement is in the English language, which language
shall be controlling in all respects.

 

Section 25. Entire Agreement. This Agreement, the Management Service Agreement
and the AMD Fab 36 Cost Plus Reimbursement Agreements embody the entire
agreement and understanding between the parties with respect to the subject
matter hereto. Neither party has relied upon any representation or warranty of
the other party in entering into this Agreement except as expressly set forth
herein.

 

Section 26. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.

 

Section 27. Amendments. No modifications or amendments to this Agreement shall
be binding unless in writing and executed by each of the parties hereto. In
addition, prior to the Loan Agreement Termination Date, no modification or
amendment to this Agreement may be made without the prior written consent of the
Agent or a representative of the State of Saxony but only until such time that
the State of Saxony ceases to hold an ownership interest in AMD Fab 36 KG.

 

[Remainder of page intentionally left blank]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS OF THE FOREGOING, AMD Inc., AMD Fab 36 Holding and AMD Fab 36 KG have
caused this Agreement to be executed by their authorized representatives as of
the date first written above.

 

ADVANCED MICRO DEVICES, INC. By:  

/s/ Robert J. Rivet

--------------------------------------------------------------------------------

Name:   Robert J. Rivet Title:   Chief Financial Officer AMD Fab 36 HOLDING GMBH
By:  

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

Name:   Dr. Hans-Raimund Deppe Title:   Geschäftsführer AMD FAB 36 LIMITED
LIABILITY COMPANY & CO. KG, Represented by its General Partner AMD Fab 36 LLC
By:  

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

Name:   Dr. Hans-Raimund Deppe Title:   Manager

 

-24-